DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 11-12 are pending
Claims 9 and 11-12 are withdrawn due to restriction
Claim 10 has been canceled
Claims 1 and 8 have been amended

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Heugel et al. DE 10 2013 223 407 (DE’407) (corresponding US 371 filing US2016/0279871 used for translation).

Regarding claim 1, DE’407 teaches a device and to a method for producing a three-dimensional object in layers by solidifying building material in layers by introducing energy at those locations that in the respective layer correspond to the cross section of the object to be produced, and for unpacking the finished object from the remaining non-solidified powder surrounding said object (removing filling material from a cavity in a manufactured component with a connection from the cavity opening to surroundings of the component) (para. 1). The unpacking station 20 includes a stationary frame 21 having a rotary frame 22. The rotary frame 22 is attached to the frame 21 such that the former is rotatable about a horizontally running axis. In the example illustrated in the figure, the rotary axis runs through the centers of the two circular rings which form the rotary frame 22. The rotary frame 22 is configured such that it is capable of receiving an interchangeable container 5 (para. 23). As is illustrated in FIG. 4, the rotary frame 22 having the interchangeable container 5 received therein is subsequently rotated about a horizontal rotation axis. In the terminal position (rotary angle 180°) shown in FIG. 5, the outlet opening 26 of the lid 25 points down and lies opposite the collection opening 24 of the collection container 23. In this position the slide of the lid 25 keeps the outlet opening 26 free, and the remaining non-solidified powder 9 may trickle into the collection container 23 placed there below (para. 27) (holding the component in a movable mounting; moving the component and at the same time removing the filling material through the connection opening). Depending on the geometric data available for the production of the object and on various process parameters, such as, for example, the type and the grain size of the powder used, the layer thickness, a duration of exposure to the laser, or a temperature of the powder during processing, the parameters for vibrating or for knocking may be selected in a suitable manner, and the unpacking device 20 may accordingly be controlled. In the case of vibrations, said parameters are, for example, frequency, direction, amplitude, duration, or pulse shape of the oscillation, in the case of knocking, said parameters are, for example, intensity or direction of the individual impacts, or the temporal spacing thereof. This selection and control may also be carried out in a computer-assisted manner by way of software (executing a computer program with a processor) (para. 31). Upon rotation of the interchangeable container 5, the powder trickles out of the open upper side of the latter. The collection opening 24 and the collection container 23 then have to be of sufficient size in order to be able to collect the powder trickling out (gravitational force). A finished object 2 which includes a duct 33 running in a curved manner is illustrated in FIG. 7c). In order for this duct to be emptied (connection opening), a temporal succession of angular positions has to be set in order for the powder to be able to be removed even from the most distant end of the duct (calculate a necessary positioning of the component, and direct the movable mounting through a sequence of movements for moving the component in space to spill the filling material from the cavity through the connection opening out of the component). This temporal succession may be determined from the geometric data available for producing the object, for example. This determination may also be performed in a computer-assisted manner by way of wherein the computer program instructs the processor to: analyze geometry data of the component including the connection opening; and calculate a necessary positioning of the component, based on the geometry data and gravitational force; and direct the movable mounting through a sequence of movements for moving the component in space to spill the filling material from the cavity through the connection opening out of the component). Therefore, DE’407 teaches a method for removing filling material from a cavity in a manufactured component with a connection from the cavity opening to surroundings of the component, the method comprising: holding the component in a movable mounting; moving the component and at the same time removing the filling material through the connection opening; and executing a computer program with a processor, wherein the computer program instructs the processor to: analyze geometry data of the component including the connection opening; and calculate a necessary positioning of the component, based on the geometry data and gravitational force; and direct the movable mounting through a sequence of movements for moving the component in space to spill the filling material from the cavity through the connection opening out of the component. DE’407 further teaches depending on the geometric data available for the production of the object and on various process parameters, such as, for example, the type and the grain size of the powder used, the layer thickness, a duration of exposure to the laser, or a temperature of the powder during processing, the parameters for vibrating or for knocking may be selected in a suitable manner (para. 31). Various types of powder may be used as a particle material) (para. 45). Therefore, DE’407 teaches that the type of powder used, will change the parameters necessary for their removal and different powders, i.e. metal vs plastic, require different vibrating and knocking movements because they do not move out of the cavity the same (flow behavior). Therefore, DE’407 teaches moving the component in space to spill the filling material from the cavity through the connection opening out of the component based on a flow behavior of the filling material; wherein the filling material comprises a powder; and the flow behavior of the filling material is calculated by the processor based on at least one characteristic selected from the group consisting of: particle material.

Regarding claim 3, DE’407 teaches the method of claim 1 of removing filler material from a cavity. DE’407 further teaches the powder may be initially removed from the finished object by suction or blowing (para. 42), which reads on applying suction to the connection opening to remove filling material from the component.

Regarding claim 4, DE’407 teaches the method of claim 1 of removing filler material from a cavity. DE’407 further teaches that the device used for emptying the cavities of the product using a device that automatically perform a series of movements directed by controlling software (para.20-23, 31, 36, 39), which reads on a robot. Therefore, DE’407 further teaches wherein the mounting is located on a robot and the robot performs the selected sequence of movements.

Regarding claim 6, DE’407 teaches the method of claim 1 of removing filler material from a cavity. DE’407 further teaches In order for the release of powder 9 from the object 2 to be assisted, vibrations may be transmitted to the object 2 These vibrations are applied to the interchangeable container 5 from the outside, preferable onto the base plate 6a or the construction platform 7, respectively, which are disposed in the interchangeable container 5 and hold the object (para. 29), which reads on applying vibration to the component with a mechanical vibration generator.

Regarding claim 8, DE’407 teaches the method of claim 1 of removing filler material from a cavity. DE’407 further teaches depending on the geometric data available for the production of the object and on various process parameters, such as, for example, the type and the grain size of the powder used, the layer thickness, a duration of exposure to the laser, or a temperature of the powder during processing, the parameters for vibrating or for knocking may be selected in a suitable manner (para. 31), which reads on wherein the flow behavior of the filling material is calculated by the processor further based on particle size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE’407 as applied to claim 1 above, and further in view of Subramanian et al. US 2015/0034604 (US’604).

Regarding claim 2, DE’407 teaches the method of claim 1 of removing filler material from a cavity.

DE’407 does not teach simulating the removal of the filling material by the processor based on flow properties of the filling material; performing additional simulations with different positionings and/or different sequences of movements; and selecting a positioning and a sequence of movements with which most filling material is removed from the component in the shortest time.

US’604 teaches methods for laser additive manufacture are disclosed in which a plurality of powder layers (48, 50 and 52) are delivered onto a working surface (54A) to form a multi-powder deposit containing at least two adjacent powders layers in contact, and then applying a first laser energy (74) to a first powder layer (48) and a second laser energy (76) to a second powder layer (52) to form a section plane of a multi-material component (abstract). US’604 further teaches the powder delivery device 60 may incorporate multi-axis movements 61 relative to the working surface 54A, so that the nozzle can follow non-linear sectional profiles in a given horizontal plane, can move to different planes or over different distances relative to the working surface 54A, and can deliver multiple powders at varying velocities and at varying angles. The multi-axis movements 61 may occur by motions of the work table 55 and/or by motions of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE’407 to include simulating the removal of the filling material by the processor based on flow properties of the filling material; performing additional simulations with different positionings and/or different sequences of movements; and selecting a positioning and a sequence of movements with which most filling material is removed from the component in the shortest time because US’604 teaches performing simulations to determine the optimum operating conditions for additive manufacturing and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE’407 as applied to claim 4 above, and further in view of Moussa et al. US 2009/0283119 (US’119).

Regarding claim 5, DE’407 teaches the method of claim 4 of removing filler material from a cavity.

DE’407 does not teach wherein the robot performs movements about at least three axes.

US’119 teaches the creation of three dimensional parts produced by solid freeform fabrication, and more particularly, to systems that clean and/or cure parts produced by solid freeform fabrication (para. 5). US’119 further teaches Generally in SFF, complex parts are produced from a build material in an additive fashion as opposed to conventional fabrication techniques, which are generally subtractive in nature (para. 2). The cleaning system of the invention removes particles from the inside of an additive manufactured part and can include multiple axis of rotation to improve cleaning of the part by removing uncured building material from the part more effectively (para. 37-38 and 46-47). Using the apparatus and/or method decreases the post-processing time and/or improves the quality of the post-processing by obviating the previous need for a technician to reposition the part within the prior art post-processing system to achieve an adequate exposure of the part to cleaning fluid and/or an adequate cure of all sides of the part. Therefore, US’119 teaches that using multiple axis or rotation can improve processing time of removal of particulate building material from an additive manufactured part by allowing the part to be move in multiple directions at the same time. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE’407 to include wherein the robot performs movements about at least three axes because US’119 teaches that using multiple axis or rotation can improve processing time of removal of particulate .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE’407 as applied to claim 6 above, and further in view of Cote et al. US 2016/0074940 (US’604).

Regarding claim 7, DE’407 teaches the method of claim 6 of removing filler material from a cavity.

DE’407 does not teach wherein the mechanical vibration generator generates vibrations in an ultrasonic range.

US’940 teaches the cleaning of parts manufactured from powder material and, more particularly, to the cleaning of parts obtained by additive manufacturing (para. 2). US’940 further teaches there is provided a method of removing powder material from a cavity of a part, the method comprising: engaging the part to a vibrating member while positioning the part such that an opening in an outer surface of the part communicating with the cavity is exposed and configured to allow the powder material contained within the cavity to exit therethrough; and vibrating the part with the vibrating member at an amplitude and frequency combination causing a fluidization of the powder material until at least a portion of the powder material contained within the cavity flows out of the cavity through the opening (para. 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DE’407 to include wherein the mechanical vibration generator generates vibrations in an ultrasonic range because US’407 teaches that the frequency of the chosen vibration for emptying a part filled with power material should be chosen to cause the power to flow from the cavity and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Response to Amendment
Applicant’s amendments to independent claim 1 to incorporate subject matter of claim 8 into claim 1 and further limiting the flow behaviors characteristics has changed the scope of claim 1, and as a result, the 102 rejection of claim 1 as stated in the non-final office action mailed 8-18-20 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 102 as anticipated by DE’407 which includes both the rejection of claim 1 as stated in the non-final office action mailed 8-18-20 and claim and further discussion relevant to subject matter added to claim 1.

	Response to Arguments
Applicant's arguments filed 11-9-20 have been fully considered but they are not persuasive.
Applicant arguments that no portion of the disclosure of Heugel relates to designing or executing a sequence of movements of the object based on a flow behavior, much less based on the specific parameters recited in Independent Claim 1, have been considered but are not deemed persuasive. As discussed above, DE’407 type and the grain size of the powder used, the layer thickness, a duration of exposure to the laser, or a temperature of the powder during processing, the parameters for vibrating or for knocking may be selected in a suitable manner (para. 31). Various types of powder may be used as a building material, in particular metal powders or plastics powders, or filled or mixed powders (particle material) (para. 45). Therefore, DE’407 teaches that the type of powder used, will change the parameters necessary for their removal and different powders, i.e. metal vs plastic, require different vibrating and knocking movements because they do not move (flow) out of the cavity the same (flow behavior). Therefore, DE’407 teaches moving the component in space to spill the filling material from the cavity through the connection opening out of the component based on a flow behavior of the filling material; wherein the filling material comprises a powder; and the flow behavior of the filling material is calculated by the processor based on at least one characteristic selected from the group consisting of: particle material.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIN F BERGNER/Examiner, Art Unit 1713